DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogert (U.S. 3,979,001).  Bogert teaches a child safety bottle (shown in figure 10), wherein the child safety bottle comprises a bottle body 10 and a bottle cap 21, and the bottle cap 21 is screwed on the bottle body (col. 5 lines 49-54), wherein the position of the bottle cap screwed on the bottle body is adjustable along an axis direction of the bottle body (col. 6 lines 5-7), the bottle cap 21 is provided with an elastic sheet 24 .

Regarding claim 2, the elastic sheet 24 abuts an outer side of the bottle body (figure 12), and the radius of an inner wall of the elastic sheet is smaller than the radius of an outer wall of the bottle body (lower surface of 24 has a radius that is smaller than the radius of the bottle below the shoulder), or the elastic sheet abuts an inner side of the bottle body, and the radius of an outer wall of the elastic sheet is larger than the radius of an inner wall of the bottle body.

Regarding claim 5, the first abutment block can be considered 16b in figure 9 of Bogert, which is provided with a first inclined surface for abutment with the second abutment block (at 13b in figure 8 of Bogert), the first inclined surface facing the bottle body (inclined surface of 16b faces downwardly towards bottle body), and/or the second abutment block is provided with a second inclined surface for abutment with the first abutment block, the second inclined surface facing the bottle cap.

Regarding claim 6, when the bottle cap is screwed to an end close to the bottle body, an end of the first abutment block 30 that is close to the second abutment block 27 approaches an end of the second abutment block that is close to the first abutment block (figure 12).


Regarding claim 8 (see the embodiment in figures 6-9), the bottle body is provided with an external thread 12, the bottle cap 21 is provided with a plurality of spiral strips 15 that are engaged with the external thread, and a second communication groove (shown generally at lead line 13b in figure 8) is formed on the external thread to form the second abutment block.

Regarding claim 9 (see the embodiment in figures 6-9), the interval between the first abutment 16b block and a lower spiral strip (lower thread; figure 9) is larger (circumferential direction) than the pitch of the external thread, and the interval between the first abutment block 16b and an upper spiral strip is smaller than the pitch of the external thread (as 16b extends directly from the upper spiral).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bogert (U.S. 3,979,001) in view of Brozell (U.S. 2005/0199572). Bogert discloses the claimed invention except for the additional abutment blocks.  Brozell teaches that it is known to provide a container with multiple abutment blocks, and a cap with multiple abutment blocks (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Bogert with multiple first and second abutment blocks, as taught by Brozell, in order to provide a more secure engagement between the closure and container.
Regarding claim 3, the first abutment block 30 is provided in plural (as modified above), and the interval between adjacent first abutment blocks is larger than the length of the second abutment block (figure 3 of Brozell), and the second abutment block is provided in plural (as modified above), and the interval between adjacent second abutment blocks is larger than the length of the first abutment block (figure 3 of Brozell).

Regarding claim 4, the interval between adjacent first abutment blocks is equal to the interval between adjacent second abutment blocks (figure 3 of Brozell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the threads and abutments.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736